DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.


Claims Status
Claims 1 has been amended.
Claims 4-5 were previously cancelled.
Claims 1-3 and 6 are pending and rejected.



Response to Arguments
Arguments under 35 USC 101
Applicant's arguments with respect to the rejection of claims 1-3 and 6 under 35 USC 101, as being directed to a judicial exception, have been fully considered but are not persuasive, in view of the accompanying amendments and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  The rejection under 35 USC 101 is explained in further detail below.  
Examiner appreciates Applicant’s inclusion of additional limitations, however, the Examiner asserts that even with the inclusion of additional features, the claims remain abstract and directed to a judicial exception.  The claims continue to be directed to an abstract idea as they relate to ‘certain methods of organizing human activity’ as described below.  Examiner encourages Applicant to request an interview to discuss the pending rejection under 35 USC 101.
Applicant argues the claims recite a practical application, however, the claims merely include instruction to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea.  Applicant argues that the present invention provides a technical solution to a technical problem, however Examiner disagrees. Although the claim may use technology (i.e. a computer) to perform steps related to solving a problem, the claim does not amount to a ‘technical improvement’ as the technology (i.e. a computer or other machinery) is merely used in its ordinary capacity for economic or other tasks (e.g., to input, store, receive and transmit data).  
The eligible claims of DDR Holdings were found eligible at least in part because they specified how interactions with the computer/Internet were manipulated to yield the desired result (i.e. generate a composite webpage). In a manner similar to the ineligible claims of Internet Patents (and unlike the eligible claims of DDR Holdings), claim 1 fails to provide any restriction on the manner in which the functions are to be performed by computerized components recited at a high level of generality. 
The additional elements (i.e. computer, authentication system) are merely recited at a high level of generality and amount to little more than the mere instructions to implement an abstract idea on a computer or similar hardware. Further, these elements represent little more than a general link to a technological environment (i.e. a mere attempt to restrict use of the idea to a technical environment such as the Internet or computer networks – see Ultramercial, Inc. v. Hulu, LLC) as currently written. In each case, the courts have found such limitations insufficient to qualify as “significantly more” when recited in a claim with a judicial exception (see MPEP 2106.05(A)).
As written, the claims fail to be significantly more than the abstract idea because the claims use a computer or other machinery in its ordinary capacity for economic or other tasks or simply add a general purpose computer or computer components after the fact to an abstract idea.  Therefore the claims continue to be viewed as examples of an abstract idea without significantly more and thus lack subject matter eligibility.  
Additionally, where certain dependent claims rely upon similar additional elements as recited in claim 1 these do not result in significantly more than the abstract idea itself. The additional elements of the dependent claims are treated at least similarly as those discussed above with respect to claim 1. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.
In view of the above, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
For at least these reasons above, the rejections under 35 USC 101 have been maintained and are explained in further detail below.

Arguments under 35 USC 103
Applicant’s arguments with respect to the rejection of claims 1-3 and 6 under 35 USC 103 have been fully considered and persuasive, in view of the accompanying amendments. The rejection under 35 USC 103 has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-3 and 6 are directed to a method, which is a process.  Therefore, claims 1-3 and 6 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Representative claim 1 sets forth the following limitations which recite the abstract idea of authenticating an item for sale:
receiving item information; 
receiving digital images or electronic data corresponding to the item to be authenticated are received from the seller system; 
receiving a payment from the seller;
sending an electronic message from the authentication system to an expert system for item authentication, wherein the expert system comprises a group of expert authenticators, wherein one or more of the expert authenticators selects the electronic message and authenticates the digital images or electronic data corresponding to the item to be authenticated to generate an opinion; 
receiving an authentication opinion result electronic message at the authentication system from the expert system; 
sending an electronic message containing the authentication opinion result to the seller system;
generating automatically an authentication tag including a machine-readable indicium that includes an encoded authentication system reference number that is associated with the authentication opinion result store, wherein the encoded authentication system reference number is one of a permanent reference number or a temporary reference number, and wherein the temporary reference number is valid for a given time period after activation of the temporary reference number; 
receiving an image of the item with the authentication tag affixed to the item; 
storing the image of the item with the authentication tag affixed to the item,
receiving a request for the authentication opinion result, wherein the request for the authentication opinion result includes a human readable identification number that corresponds to the authentication opinion results corresponding to the encoded authentication system reference number; and 
in responses to receiving the request for the authentication opinion result, providing at least part of the authentication opinion result to a system from which the request for the authentication opinion result was received;
wherein the expert system comprises a group of expert authenticators, wherein one or more of the expert authenticators selects the electronic message and authenticates the digital images or electronic data corresponding to the item to be authenticated to generate an opinion.

The recited limitations above set forth the process for authenticating an item for sale. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors).  
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).


Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as an authentication system and a graphical user interface. 
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instructions to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.  
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Representative claim 1, when taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device to perform the providing, receiving, and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Certain additional elements would also recite well-understood, routine, and conventional activity (See MPEP 2106.05(d)).  
Even if considered as an ordered combination, any additional elements of claim 1 would not add anything further than when they are considered individually.
In view of the above, claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claims 2-3 and 6 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the process for authenticating an item for sale. Thus, each of claims 2-3 and 6 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Therefore, dependent claims 2-3 and 6 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations fail to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684